On Petition to Reheab.
A petition to rehear is filed, which points out that the case was submitted on demurrer to the complainant’s bill, and challenges the accuracy of the statement in the opinion that “no fraud or oppression nor any attempt to evade domiciliary laws” appears, on the part of defendant herein. If it be conceded that on the former hearing the court did not give adequate force to certain charges of the bill confessed by the demurrer, nevertheless the result must remain the same. As noted in the opinion, that portion critized as just indicated was not “absolutely necessary to a decision of this case.”
We remain unshaken in the belief that such an injunction as is herein sought should not be granted to a nonresident complainant under the circumstances appearing in this case. The observation in the opinion that litigation might not be pursued in the courts of the United States upon the pauper’s oath was founded upon the practice that has prevailed therein within the knowledge of the writer. Our attention is moreover called to a rule of the federal district court for the Western Division of Tennessee, absolving the clerk of that court from the duty of docketing any case until *498the plaintiff makes a deposit to cover costs. Whether snch practice and rule be authorized by federal law, it is not for us to say. This matter is not determinative of the controversy before us.
We are the better satisfied upon reconsideration that we properly decided this case, and the petition to rehear is dismissed.